DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Amendment


This action is in response to the Amendment filed on 9/16/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
Rejection of Claims Under   102 - Franke et al., PCT Publication WO 2018/227165 Al (hereinafter "Franke"). 
Applicant argues that independent claim 1 is patentable over Franke because, for example, Franke fails to disclose or suggest an injectable electrode formed from a biphasic mixture comprising a plurality of solid particles distributed within a transporter phase, wherein the solid particles comprise poly (3,4- ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) and the transporter phase also comprises PEDOT:PSS. 
 The examiner has reviewed applicant’s arguments and the claim amendments and respectfully disagrees with the applicant’s arguments that Franke does not teach the biphasic electrode as claimed. 
As previously discussed, the claim requires:
1. a plurality of solid particles and 
2. a transporter phase (which is a liquid and comprises a shear thinning gel such as Polyethylene glycol (PEG) as claimed in claim 6 and 7) and 
wherein the solid particles are distributed within the transporter phase and wherein both the solid particles and the transporter phase comprise poly (3,4 ethylendioxythiophene) polystyrene sulfonate. 
Franke clearly teaches an injectable electrode that is a liquid and cures to a solid so it is biphasic and injectable (e.g. Abstract “An injectable electrode which is manufactured in the body by curing from a liquid phase to a solid phase, and therefore molding to the contours of the bodily structures where it is injected”). As applicant argues [0207] also teaches that the PEDOT: PSS is solidified and ground into elements and dispersed through a carrier material such as polyethylene glycol (e.g. Page 23, “(3) A carrier material is one selected from a group consisting of a hydrogel, an elastomer such as silicone, bone cement, cyanoacrylate, dental amalgam, dental resin, fibrin glue, polyethylene glycol, hyaluronic acid, or their components.”). Therefore the PEDOT:PSS are ground solid particle elements that are dispersed though a carrier material such as PEG which is similar to applicant’s specification as argued which also discloses that the solid particles are distributed within the transporter phase.  Applicant claims that the transporter phase consists of a shear thinning get and comprises or PEG as claimed in claims 6 and 7. Therefore the transporter phase is the carrier material as claimed and therefore Franke clearly teaches that the transporter phase requires that both the solid particles and the transporter phase be present in the injectable electrode at the same time as argued by the applicant because the electrode that comprises the PEG carrier material and the ground PEDOT:PSS is injected to the target site.
 No other claim limitations have been provided and therefore Franke’s teachings meet limitations of the biphasic injectable electrode as claimed.
 The Rejection of Claims Under   103  
As discussed above, since Franke teaches the biphasic injectable electrode as claimed, the rejection of claims 2-5, 8, 14, and 15 under 35 U.S.C. 103 is maintained.
Claim 8 recites that "the transporter phase further comprises methylcellulose." Applicant argues that carboxymethylcellulose is not the same compound as the methylcellulose recited in claim 8.
As previously discussed because the claim recites the transitional phrase “comprises”, the claim does not limit the claim to only methylcellulose and includes all compounds that comprise methylcellulose and does not exclude carboxymethylcellulose (Please see MPEP 2111.03). Therefore the rejection is maintained.
Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claims 1-2, 6, 7, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke et al (International Publication Number: WO 2018/227165 A1, hereinafter “Franke” – APPLICANT CITED).
Regarding claim 1, Franke teaches a biphasic injectable electrode (e.g. Abstract, i.e. the electrode is biphasic since it is capable of interfacing with tissue, filling a surgical cavity after being introduced via injection in a liquid phase and then forming a solid) comprising a plurality of solid particles and a transporter phase, wherein the solid particles are distributed within the transporter phase and wherein the both the solid particles and transporter phase comprise poly(3,4-ethylenedioxythiophenc) polystyrene sulfonate  (i.e. PEDOT:PSS e.g. paragraphs(03), [0207], Note:  The PEDOT:PSS is ground and dispersed through a carrier material which is a biocompatible material comprising a liquid (or less viscous) phase curing to a solid or a more viscous phase and comprises a hydrogel or polyethylene glycol as claimed in claims 6 and 7). As discussed above, the solidified PEDOT:PSS is ground and mixed with the carrier material that comprises carrier material such as polyethylene glycol (PEG). 
Regarding claim 2, Franke teaches the solid particles have a maximum dimension of 4 mm (i.e. conductive elements have a dimension of at least one micron and may be in the range of between approximately 10 and 300 microns e.g. paragraphs [014],[0191],[0193]).  
Regarding claims 6 and 7, Franke teaches the transporter phase consists of a shear thinning gel and that the transporter phase further comprises polyethylene glycol (PEG) (e.g. paragraph [014], [0117]).  
Regarding claim 9, Franke teaches the biphasic injectable able electrode as recited in claim 1 and therefore they teach that a storage modulus of the biphasic injectable electrode is <2 kPa at an oscillation strain of 0.1% when assessed by oscillatory rheometry at a temperature of 37 °C and a frequency of 1 Hz.  (Note: The claim as recited does not recite any additional limitations regarding the structure of the biphasic electrode).
Regarding claim 10, Franke teaches the biphasic injectable electrode as recited in claim 1 and therefore they teach that the biphasic injectable electrode is capable of delivering + 1 V to human tissues under a capacitive charge transfer regime without inducing any Faradaic reactions (Note: The claim as recited does not recite any additional limitations regarding the structure of the biphasic electrode or any signal delivery apparatus).
Regarding claims 11, 12 and 16, Franke teaches an apparatus a method and a kit  for use in electrotherapy comprising a biphasic injectable electrode as recited in claim 1 (e.g. 1 Fig. 114 A, B, paragraph [0571], a counter electrode (i.e. electrode connected to wire 10, e.g. 1 Fig. 114 A, B), a probe (e.g. 40 Fig. 114 A, B) and a charge delivery device (e.g. 88Fig. 114 A, B connectors 88 connect to a charge delivery device).  
Regarding claim 13, Franke teaches a method of treating a solid tumor following surgical resection in a warm-blooded animal, the method comprising administering electrotherapy to the animal with a biphasic injectable electrode as recited in claim 1 (e.g. Figs.129, 130, paragraph [014] i.e. “target” includes tumor, paragraphs [055], [057], [0392], [0592]-[0593]) 
Regarding claims 17-20, Franke teaches a method of treatment comprising administering electrotherapy to a patient with a plurality of cooperating electrodes (e.g. Fig. 129)  and comprising at least one biphasic injectable electrode  as recited in claim 1 and  wherein the plurality of cooperating electrodes are implanted in a soft tissue and  wherein the plurality of cooperating electrodes comprises at least four electrodes and at least one additional electrode, and wherein each of the at least one additional electrodes comprises at least one of platinum, a platinum alloy, a platinum wire, iridium oxide, a platinum-iridium alloy, carbon, graphene, a conductive polymer, and a conductive composite and wherein the electrotherapy is for treatment of a solid tumor or treatment of nerves or nerve tissue interfacing (e.g. Fig. 115C, Fig. 129, paragraphs [014], [0207], [0592]- [0593]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (International Publication Number: WO 2018/227165 A1, hereinafter “Franke” – APPLICANT CITED).
Regarding claim 2, Franke teaches the solid particles have a dimension of at least one micron and may be in the range of between approximately 10 and 300 microns (e.g. paragraphs [014],[0191],[0193]). They do not specifically teach that the solid particles have a maximum dimension of 4 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode as taught by Franke with the solid particles having a maximum dimension of 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 4 and 5, Franke teaches the invention as claimed but does not specifically teach that the solid particles comprise at least 90% v/v poly (3.4-ethvlenedioxythiophene) polystrene sulfonate or that the solid particles comprise 40-85% v/v of the biphasic injectable electrode.   It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Franke with the solid particles comprise at least 90% v/v poly (3.4-ethvlenedioxythiophene) polystrene sulfonate or that the solid particles comprise 40-85% v/v of the biphasic injectable electrode, because Applicant has not disclosed that that specific claimed composition of the solid particles  in the biphasic injectable electrode provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the solid particles as taught by Franke, because it provides conductive medium and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Franke.
Therefore, it would have been an obvious matter of design choice to modify Franke to obtain the invention as specified in the claims.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (International Publication Number: WO 2018/227165 A1, hereinafter “Franke” – APPLICANT CITED) in view of LU, BAOYANG, et al. ("Pure PEDOT:PSS hydrogels", NATURE COMMUNICATIONS, (2019),10:1043, https://doi.org/10.1038/s41467-019-09003-5, www.nature.com/naturecommunications, (2019), 10, hereinafter “Baoyang” – APPLICANT CITED).
Regarding claim 3, Franke teaches the invention as claimed but does not specifically teach that the solid particles consist of a gel.  Baoyang teaches that it is well known to have poly(3,4-ethylenedioxythiophenc) polystyrene sulfonate in hydrogel form (e.g. Abstract). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Franke to have the solid particles in hydrogel form as taught by Baoyang in order to provide the predictable results of having improved mechanical, electrical and electrochemical stability of the electrode. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (International Publication Number: WO 2018/227165 A1, hereinafter “Franke” – APPLICANT CITED) in view of Richardson-Burns et al (U.S. Patent Application Publication Number: US 2011/ 0087315 A1, hereinafter “Richardson-Burns”- APPLICANT CITED).
Regarding claim 8, Franke teaches the invention as claimed and teaches that the carrier material which is the transporter phase comprises a hydrogel (e.g. [014]). But does not specifically teach that the transporter phase further comprises methylcellulose. Richardson-Burns teaches that it is well known to have coatings of hydrogels such as carboxymethylcellulose on implantable medical devices (e.g. [0200]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a carrier material of carboxymethylcellulose as taught by Richardson-Burns in order to provide the predictable results of having a biocompatible material for injection into the body. 
Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Franke et al (International Publication Number: WO 2018/227165 A1, hereinafter “Franke” – APPLICANT CITED) in view of Toms et al ("Increased compliance with tumor treating fields therapy is prognostic for improved survival in the treatment of glioblastoma: a subgroup analysis of the EF-14 phase III trial", Journal of Neuro-Oncology; 2019; 141(2):467—-473; doi:10.1007/s11060-018-03057-z, (12/01/2018), 467-473, hereinafter “ Toms” – APPLICANT CITED).
Regarding claim 14 and 15, Franke teaches the invention as claimed but does not specifically teach that the solid tumor is a glioblastoma multiforme and that the treatment is administered in combination with chemotherapy, radiotherapy, or both.  Toms teaches providing electrotherapy including tumor treating fields in combination with chemotherapy results in progression free and overall survival of the patient (e.g. Abstract). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Franke to treat glioblastoma multiforme with electrotherapy in combination with chemotherapy as taught by Toms in order to provide the predictable results of improving patient survival.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792